Title: To Thomas Jefferson from John Lowell, 3 November 1787
From: Lowell, John
To: Jefferson, Thomas


Boston, 3 Nov. 1787. Introduces Andrew Hall, of Medford, who “visits France with the joint View of establishing his Health and furnishing himself with usefull Knowledge.” Has given a state of the local political affairs and the “Situation of the Petition of Monsieur and Madame De.Gregoire” in his letter of 10 June, “since which a Compromise has taken Place between the Government and the Lady”; intended to give a further account in this letter but is prevented from doing so by the sudden departure of the vessel; will soon introduce his  nephew, Thomas Russell, of Boston, and will send further news by him. Mrs. Lowell and Miss Lowell join him “in a pleasing Recollection of Miss Jefferson.”
